ATTACHMENT TO ADVISORY
	Applicant argues that in the embodiment of figures 25A and 25B of Aoki (US 20120028099 A1), the plate is flat with no recesses, as required by the claim. Further, applicant argues that the in the embodiment of figure 29, the flow path is defined by a linear pipe which cannot read on the claimed flow path. However, applicant is directed to [0149], which indicates that the flow plate (15F) of the embodiment shown in figure 29 and relied upon to teach the claimed hollow enclosure including recesses that accommodate batteries “may adopt any of the structures described in reference to embodiments 4 through 6”. The embodiment of figure 25A is embodiment 6, and particularly teaches a cooling tank (61), which reads on the claimed hollow enclosure, and by incorporating this cooling plate (15C) into the embodiment of figure 29 as appreciated by Aoki, the claim language requiring a flow path defined by internal surfaces of the four sidewalls, the bottom wall and the top wall (i.e. the cooling tank 61 of cooling plate 15C) and recess internal surfaces of the recess bottom wall and recess sidewalls of each of the plurality of recesses (recessed portions 64 of cooling plate 15F) is met. Therefore, applicant’s arguments regarding previously presented Claim 1 are not persuasive.

/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723